Citation Nr: 0218032	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  98-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from June 1966 to December 
1969.  Service in Vietnam is indicated by the evidence of 
record.

The RO received the veteran's claim for service connection 
for peripheral neuropathy, due to herbicide exposure in 
January 1997.  In a January 1998 rating decision, the RO 
denied the claim.  The veteran disagreed with the January 
1998 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 1998.  
The veteran presented testimony before a RO Hearing 
Officer in September 1999. 

Other issue

The Board observes that in the January 1998 rating 
decision the RO also denied reopening of a claim of 
entitlement to service connection for a left leg injury.  
That issue was also appealed.  However, in a February 2000 
supplemental statement of the case (SSOC), service 
connection was granted for the left leg injury.  Because 
the claim has been granted, there is no remaining case or 
controversy over which the Board has jurisdiction.  Cf. 
Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).  
Accordingly, that issue has been resolved and will be 
discussed no further.





FINDING OF FACT

Medical evidence of record indicates that the veteran has 
peripheral neuropathy that is directly related to exposure 
to herbicides in service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, peripheral 
neuropathy was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).
.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for peripheral neuropathy.  He asserts that this disorder 
was caused by exposure to Agent Orange during service.  In 
the alternative, he asserts that peripheral neuropathy 
resulted from an in-service injury to his left arm and leg 
which was incurred in a motor vehicle accident.

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

In November 1996, the RO sent the veteran a letter 
describing the condition for which he had applied for 
service connection and notifying him of the evidence 
needed to support his claim.  The RO discussed the 
presumptive period and indicated that it was the veteran's 
responsibility to identify evidence showing the existence 
of the condition or its symptoms, and notifying him that 
the RO would assist him if he completed enclosed release 
forms.

The veteran was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the January 
1998 rating decision, by the March 1998 statement of the 
case (SOC), and by the February 2000 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran submitted private medical 
records from R.C.C. and D.T.D, as well as a 
hospitalization report from January 1967.  The RO 
requested and obtained the veteran's service medical 
records and outpatient treatment records.  The veteran was 
afforded VA examinations in November 1996, December 1999 
and April 2000.  There is no indication that there exists 
any evidence which has a bearing on this case which has 
not been obtained.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran was afforded a 
personal hearing before n RO Hearing Officer in September 
1999, the transcript of which is of record.  The veteran 
has submitted statements on his own behalf and his 
representative has submitted written argument, most 
recently in November 2002.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110 (West Supp. 2002).

Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on 
the basis of the places, types, and circumstances of 
service as shown by service records, the official history 
of each organization in which the veteran served, and all 
pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of 
the entire evidence of record.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002); see Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 
8 (1999).

Service connection - herbicide exposure 

Certain diseases are deemed associated with herbicide 
exposure.  These diseases include acute and subacute 
peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2002).  Such diseases shall 
be service connected if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, even though there is no record of such disease 
during service.  
38 C.F.R. § 3.307(a)(6)(ii) provides that service 
connection may be granted if any of the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more 
within a year after exposure to herbicides.  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at § 3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.   38 C.F.R. § 3.307(a)(6)(iii) 
(2002).


Notwithstanding the foregoing, the United States Court of 
Appeals for Veterans Claims (the Court) has determined 
that an appellant is not precluded from establishing 
service connection with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 	

Analysis 

As noted above, the veteran contends that he has 
peripheral neuropathy which is related to his military 
service.  He has advances two alternative theories of 
entitlement.  He contends that peripheral neuropathy is 
related to Agent Orange exposure during service.  
Alternatively, he contends that peripheral neuropathy was 
due to a injuries sustained in a motor vehicle accident 
during service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.  With respect 
to Agent Orange, elements (2) and (3) may be presumed 
under certain circumstances.

The existence of a current disability is not at issue.  A 
December 1999 VA peripheral nerves examination resulted in 
a diagnosis of sensory motor neuropathy.  Overall, the 
medical evidence of record supports this finding.  
Therefore, Hickson element (1) is satisfied.

With respect to Hickson element (2), there is no evidence 
of a diagnosis or complaint of symptoms associated with 
peripheral neuropathy during service or for a number of 
years thereafter.  However, since the veteran served in 
Vietnam, exposure to herbicides in service is presumed.  
See 38 C.F.R. § 3.311.  In addition, the veteran's service 
records show that he was injured in a motor vehicle 
accident in January 1967.  Clinical records show an injury 
to the left tibia and marked laceration of the left foot.  
These records also show a comminuted fracture of the left 
humerus.  The examiner noted seizures following the 
accident, but a neurological examination was normal.  
[Service connection is currently in effect for the scar 
residuals of this accident, left radial neuropathy and a 
fracture of the left humerus].  Therefore, the Board finds 
that Hickson element (2) has been satisfied with respect 
to both of the veteran's contentions.

With respect to Hickson element (3),  peripheral 
neuropathy may not be presumptively connected to the 
veteran's military service, to include exposure to 
herbicides.  As noted above, acute and subacute peripheral 
neuropathy are listed among the disabilities specified at 
38 C.F.R. § 3.309(e).  Crucially, however, a note 
associated with that regulation states that these terms 
mean transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of onset.  Moreover, 38 C.F.R. 
§ 3.307(a)(6)(ii) provides that acute and subacute 
peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after exposure.  

In this case, the evidence does not show that the 
veteran's peripheral neuropathy became manifest within the 
applicable presumptive period.  Specifically, the report 
of a VA examination in April 1970, a few months after the 
veteran left service, does not reflect complaint of such 
symptoms, and contains a notation that a neurological 
examination was not requested.  The first reference to 
neurological complaints did not occur until May 1976, when 
a VA examination report showed complaints of weakness in 
the left arm.  A December 1991 letter from Dr. D.T.D. 
shows that the veteran had been treated for weakness and 
numbness of the left leg and a neurological consultation 
was advised.  The results of a nerve conduction study in 
December 1991 show findings consistent with left median 
nerve carpal tunnel compression. An April 1992 VA 
examination shows a slight decreased sensation from the 
left elbow down the left arm and hand and complaint of 
numbness in the left leg.  An August 1996 nerve conduction 
study showed mild demyelinating, mainly sensory peripheral 
neuropathy with upper extremities involved more than lower 
extremity, and moderate chronic radial neuropathy of the 
left arm.  A January 1997 VA examination showed a 
diagnosis of peripheral neuropathy in both arms and legs.

The medical evidence thus demonstrates that the veteran's 
peripheral neuropathy developed gradually after service, 
well after the end of the presumptive period.  There is no 
evidence to the contrary.  Service connection for 
peripheral neuropathy as due to exposure to herbicides 
thus cannot be established on a presumptive basis.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, 
as here the claim must nevertheless be reviewed to 
determine whether service connection can be established on 
a direct basis.  See 38 C.F.R. § 3.303(d); Combee, supra.  
Thus, the Board must consider whether the veteran is 
entitled to service connection for peripheral neuropathy 
under the regular criteria for service connection.

Of record is an opinion of the January 1997 VA examiner, 
who stated that the veteran's peripheral neuropathy was 
"probably" due to Agent Orange exposure.  

Also of record is the opinion of the December 1999 VA 
examiner, who indicated that the veteran has sensory motor 
polyneuropathy "as likely as not started in 1967, per 
patient's history."  The Board places little weight of 
probative value on that opinion, based as it is on the 
veteran's history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of 
a claimant].  

Although the cause of the veteran's peripheral neuropathy 
remains somewhat obscure, the Board believes that the 
January 1997 opinion which ascribed the claimed disability 
to exposure to herbicides in Vietnam brings the evidence 
as to element (3) into relative equipoise.  When there is 
an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  Hickson element (3) has 
accordingly also been met.

All three of the Hickson elements having been satisfied, 
the veteran's claim of entitlement to service connection 
for peripheral neuropathy will accordingly be granted.





CONTINUED ON NEXT PAGE



ORDER

Service connection for peripheral neuropathy is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

